Citation Nr: 1326965	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-44 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to degenerative disease of the lumbar spine.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to degenerative disease of the lumbar spine.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a right wrist disorder.

7.  Entitlement to service connection for a left wrist disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for right ear hearing loss.

10.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was later transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2012.  The case was then remanded in December 2012 for additional development.

The Veteran also perfected appeals for service connection for a low back disability, right shoulder disability, and left ankle disability.  These claims were also denied in the February 2009 rating decision promulgated by the RO.  However, in a June 2013 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative disease of the lumbar spine, right shoulder strain, and left ankle strain.  Therefore, those issues are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

In a July 2013 statement, the Veteran indicated that claims for hypertension and a "shaving profile" were not listed on his VA Form 9 substantive appeal.  Service connection for hypertension and pseudofolliculitis barbae (claimed as a shaving profile) were denied in an August 2009 rating decision.  The Veteran filed a notice of disagreement in November 2009, and the RO issued an August 2010 statement of the case (SOC).  However, the Veteran did not submit a substantive appeal following the issuance of the SOC, and his July 2013 statement may not be considered as such because it is not timely.  Therefore, his statement is construed as a request to reopen the previously denied claims.  The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for hypertension and pseudofolliculitis barbae have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in July 2013, the Veteran requested a hearing at the RO before a member of the Board.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

In this case, the Veteran has already testified at a hearing before the undersigned VLJ.  The requested hearing will likely be before a different VLJ.  Under such circumstances, the final Board decision in this case will be rendered by a three judge panel.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2012).

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).

Therefore, to the extent possible, the RO should arrange for the Veteran's requested hearing to be heard by two VLJs in order to facilitate a panel decision in this case.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for hearing at the RO before two Veterans Law Judges, if feasible.  The RO should notify the Veteran and his representative of the location, date and time of the hearing and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



